Citation Nr: 0204636	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  96-21 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Entitlement to a rating higher than 30 percent for a skin 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


REMAND

The veteran served on active duty in the military from 
November 1990 to April 1991 in support of Operation Desert 
Storm/Desert Shield.  Her local representative recently 
submitted a statement in January 2002 requesting another 
personal hearing at the RO before a hearing officer.  
And although she previously had a hearing at the RO, that was 
several years ago, in October 1995, prior to the rating for 
her skin disorder being increased from 10 to 30 percent, and 
she also has undergone several additional VA medical 
examinations and submitted other additional medical evidence 
during the years since her initial hearing.  So she should be 
scheduled for another RO hearing to provide further testimony 
in support of her claim for a rating higher than 30 percent 
for her skin disorder.  See 38 C.F.R. §§ 20.700, 20.701 
(2001).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
hearing before a local hearing officer.  
And the veteran should be notified of the 
date, time, and location of her hearing.  
If, per chance, she decides to cancel her 
hearing request, then this must be 
documented in her claims folder.  Also, 
if she fails to report for her hearing, 
then this also should be documented in 
her claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  She has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


